Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 With respect to claim 1, the Prior Art does not teach a variable frequency drive (VFD) configured to control at least one property of the motors, the VFD having a current interruption rating that is greater than a continuous current rating of all of the plurality of motors combined; 
a bus electrically connected to the VFD; and a plurality of protection modules, each protection module comprising: a motor overload device electrically connected to a particular one of the plurality of motors; and 
a switching relay in series with the motor overload device, the switching relay configured to connect the protection module to and disconnect the protection module from the bus, wherein 
a state of the switching relay determines whether the protection module is electrically connected to the bus, the VFD is configured to control the state of the switching relay, and the switching relay has a current interruption rating that is less than the continuous current rating of the particular one of the plurality of motors.
With respect to claim 17, the Prior Art does not teach a plurality of protection modules, each protection module being configured for connection to a bus and to a particular one of the plurality of motors, each protection module comprising: 
a motor overload device electrically connected to a particular one of the plurality of motors; and
a switching relay in series with the motor overload device, the switching relay configured to connect the protection module to and disconnect the protection module from the bus, wherein 

Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERICK D GLASS/Primary Examiner, Art Unit 2846